DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The Amendment filed 01/31/2022 has been accepted and entered. Accordingly, claims 16 and 19 have been amended. Claim 21 has been added.
Claims 1-21 are pending in this application.      

Response to Arguments
Applicant’s arguments: see Pages 8 to 12 of the Amendment filed 01/31/2022, with respect to claims 1-21, in conjunction with amendments “associating a sub-beam of the sub-beams with terminals located within the sub-beam; determining Transmit Power (TP) values comprising a confidence metric and a transmit power or attenuation for each of the one or more frequency bins of the sub-beam; sending, from the gateway, the TP values of the sub-beam to the terminals via a forward link; and receiving, at the gateway, a burst transmitted using a terminal transmit power calculated from the TP values of the sub-beam” has been fully considered and are persuasive. Therefore, rejections of claims 1-21 have been withdrawn.


Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicants remarks submitted have been fully considered and have been found to be persuasive. These remarks, along with the amendments filed “associating a sub-beam of the sub-beams with terminals located within the sub-beam; determining Transmit Power (TP) values comprising a confidence metric and a transmit power or attenuation for each of the one or more frequency bins of the sub-beam; sending, from the gateway, the TP values of the sub-beam to the terminals via a forward link; and receiving, at the gateway, a burst transmitted using a terminal transmit power calculated from the TP values of the sub-beam” have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. The closest prior art found, which was previously cited, is as follows:
	Dai et al. (U.S. Patent Application Publication No. US 2003/0040274 A1), which is directed to an uplink power control system; and teaches that a method for managing an uplink power control (ULPC) system algorithm at each terminal; dividing at a network operations control center (NOCC) 28 (e.g., gateway) a customer STs (e.g., beam coverage area) into tokens/sub-beams to each ST 40 via manage payload 82 and, dividing U/L spectrum shape (H(f)) (e.g., sub-beam) into M frequency bins/CNTF bin/ FTF bin; the NOCC 28/ the gateway is assigning (e.g., associating) a communication channel of the satellite payload 21 with each ST 40 located within the customer STs and, the uplink power control (ULPC) algorithm 52 is assigning the satellite radio frequency/system tracking filter (STF) 56/frequency table filter (FTF) 58/ CN table filter (CNFT) 60/sub-beams with the customer STs within the uplink (U/L) chain spectrum; computing the transmit (TX) power for each of FTF bin, beacon C/N and CNTF bin and, determining/computing the transmission power SNR value including an error metric and the transmission power SNR value for each of FTF bin and CNTF bin of the sub-beam spectrum and, metric is derived by the ULPC algorithm and, error metric and a transmit power Ps for each of the frequency bins and all beacon C/N bins and, determining the transmit power per carrier frequency/each of the frequency bins for its corresponding terminal by using the ULPC algorithm; sending the transmission power SNR value/link budget value for each of FTF bin and CNTF bin of the sub-beam spectrum to the terminals via forward uplink and, sending transmit power per carrier frequency/each of the frequency bins to its corresponding terminal by using the ULPC algorithm; 
	Ying et al. (U.S. Patent Application Publication No. US 2017/0261615 A1), which is directed to GPS/GNSS jamming signals system; and teaches that determining and computing a confidence metric and a transmit power or attenuation for each of the one or more frequency bins of the sub-beam spectrum and, determining the signal to noise ratio (SNR) (e.g., transmit power TP values or attenuation) based on the COTS measurement-based detection algorithms;
	Anderson (U.S. Patent Application Publication No. US 2008/0242339 A1), which is directed to a wireless communications system; and teaches that determining Ptransmit the sum or any function of Pbaseline, Pmargin, Pcorrection, and Pfade summation/Transmit Power (TP) values comprising an identified Quality of Service Metric (QSM)/confidence metric such as packet error rate (PER) and transmit power Ptransmit level offset Po or signal to noise ratio (SNR) attenuation for each of the sub-beam to or from a user terminal 124a-c in a wireless communication system and, a transmit power for multiple channels (e.g., one or more frequency bins of the sub-beam) when gateway is allocating traffic channel communications such as forward link traffic channels to user terminals 124 and, range of values (e.g., confidence metric) in different beams for each of the one or more frequency bins/ channels of the sub-beam (para [0019]-[0020], Fig.1); and
	Parr (U.S. Patent Application Publication No. US 2020/0119808 A1), which is directed to satellite communication system; and teaches that determining Transmit Power (TP) values comprising Signal-to-Noise Ratio or attenuation for each of the sub-beam and, the received signal metrics/confidence metric of the SNR value and, transmit power or attenuation for each of sub-beam; receiving bursts information transmitted using the terminals transmit power calculated from the TP values of the frequency offset (para [0137]-[0138], Fig.17-19).
	None of these references, taken alone or in any reasonable combination, teach the claims as amended, “associating a sub-beam of the sub-beams with terminals located within the sub-beam; determining Transmit Power (TP) values comprising a confidence metric and a transmit power or attenuation for each of the one or more frequency bins of the sub-beam; sending, from the gateway, the TP values of the sub-beam to the terminals via a forward link; and receiving, at the gateway, a burst transmitted using a terminal transmit power calculated from the TP values of the sub-beam” in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record.
	
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.L/Examiner, Art Unit 2414                                                                                                                                                                                                        


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414